UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 16, 2009 EAGLE ROCK ENERGY PARTNERS, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33016 68-0629883 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 16701 Greenspoint Park Drive, Suite200
